Citation Nr: 0841394	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for headaches.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for amnesia.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This matter is comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's claims for entitlement to service connection for 
headaches, amnesia, and depressive neurosis in the absence of 
new and material evidence.  

The Board remanded the claims in October 2007 for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  

The veteran was scheduled for a Board hearing in September 
2008.  See August 2008 notice letter.  In August 2008, he 
informed VA that he would not be able to attend the scheduled 
hearing.  Review of the claims folder does not reveal that 
the veteran has requested a rescheduled hearing.  As such, 
appellate review may proceed.

In its October 2007 remand, the Board referred the veteran's 
claim to reopen entitlement to service connection for a 
dental disability.  As review of the record still does not 
reveal that this claim has been adjudicated, it is again 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed April 1996 denial letter declined to reopen 
claims for service connection for headaches and amnesia on 
the basis that the veteran had failed to submit new and 
material evidence.  

2.  An unappealed March 2001 rating decision declined to 
reopen the claim for service connection for depressive 
neurosis on the basis that the veteran had failed to submit 
new and material evidence.  

3.  Additional evidence received since April 1996 and March 
2001 is not new and material as it remains devoid of evidence 
related to an unestablished fact necessary to substantiate 
the claims.  


CONCLUSIONS OF LAW

1.  The April 1996 denial letter that declined to reopen 
claims for service connection for headaches and amnesia is 
final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (1995).

2.  The March 2001 rating decision that declined to reopen 
the claim for service connection for depressive neurosis is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103 (2000).

3.  New and material evidence has not been received since 
April 1996 or March 2001 to reopen the claims of entitlement 
to service connection for headaches, amnesia, or an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
headaches, amnesia, and acquired psychiatric disorder.  See 
February 2003 VA Form 21-4138.  The RO declined to reopen the 
claims and continued the denials issued in previous final 
decisions.  See July 2003 rating decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

At this juncture, it is important to discuss some of the 
procedural history pertaining to these claims.  These three 
issues were previously before the Board in November 1983 and 
June 1987.  In the former decision, the Board found that 
chronic headaches, amnesia, and a nervous condition were not 
present during service, that amnesia had not been 
demonstrated subsequent to service, and that diagnoses of 
headache and depressive neurosis were first reported many 
years after service.  Service connection was denied on the 
basis that headaches, amnesia, and a psychiatric disability 
were not incurred in or aggravated by service.  In the latter 
decision, the Board made the same findings of fact before 
determining that no new and material evidence had been 
submitted to reopen the claims.  

An April 1996 denial letter declined to reopen the veteran's 
claims for service connection for headaches and amnesia on 
the basis that the veteran had failed to submit new and 
material evidence sufficient to reopen the claims.  The 
veteran did not appeal this decision.  See 38 U.S.C.A. § 
4005(c) (1988); 38 C.F.R. §§ 3.104(a); 38 C.F.R. § 20.302(a) 
(1995) (a claimant must file a notice of disagreement (NOD) 
with a determination by the agency of original jurisdiction 
(AOJ) within one year from the date that that agency mails 
notice of the determination).  A March 2001 rating decision 
declined to reopen the veteran's claim for service connection 
for depressive neurosis on the basis that the veteran had 
failed to submit new and material evidence sufficient to 
reopen the claim.  The veteran was informed of this decision 
by letter dated March 22, 2001, but he did not appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2000).  Any unappealed determination of the AOJ is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2008).

The veteran filed a claim to reopen in February 2003, and 
this appeal ensues from the July 2003 rating decision that 
declined to reopen the claims for service connection for 
headaches, amnesia, and depressive neurosis.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

For certain chronic disorders, such as psychoses, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Evidence before the RO in April 1996 and March 2001 included 
the veteran's service treatment records.  At the time of his 
entry into service, the veteran was reported to have 
occasional headaches.  See June 1961 reports of medical 
examination and history.  He was also seen with complaint of 
headaches in June 1966, but no assessment was made.  See 
health record.  The remaining records, however, are devoid of 
reference to complaint of, or treatment for, amnesia or any 
psychiatric problems.  At the time of his discharge from 
service, the veteran reported frequent or severe headache, 
frequent trouble sleeping, and loss of memory or amnesia.  
The examining physician noted that the veteran had occasional 
headaches associated with loss of sleep and frequent episodes 
of sleepiness following a poor night's rest.  It was also 
noted that the veteran reported he was forgetful but had 
never had amnesia.  The examiner indicated that the history 
did not warrant further workup.  See July 1963 report of 
medical history.  

Evidence pertinent to the claims before the RO in April 1996 
and March 2001 also included post-service medical evidence 
showing complaints of poor memory and treatment for headaches 
and psychological problems.  The veteran was diagnosed with 
migraine and tension headaches, dysthymic disorder, and 
generalized anxiety order.  No diagnosis, to include amnesia, 
was rendered in relation to his complaints of poor memory and 
no opinion on etiology was provided regarding his diagnosed 
headaches and psychological problems.  See e.g., medical 
certificates dated June 1980, July 1980, January 1983, June 
1984, August 1988, September 1988 and October 1988; progress 
notes dated April 1982 and September 1984.  An August 1979 
decision from the Social Security Administration (SSA) 
reveals that the veteran was granted entitlement to benefits.  

There were also several lay statements of record before the 
RO in April 1996 and March 2001, the majority of which 
required translation from Spanish into English.  A February 
1982 record from Dr. J.A. Ramirez-Faria reports that the 
veteran appeared to suffer from a serious mental condition 
due to permanent cerebral damage.  The veteran's mother 
reported that since his discharge from service, the veteran 
had been suffering from headaches, had been forgetting 
things, and had been very nervous.  She also indicated that 
everything was bothering the veteran, that he talked to 
himself all the time, that he had been put in an electric 
chair between 1965 and 1973, and that he was taking pills for 
his problems.  See undated letter received April 1981; letter 
dated February 1964.  

Evidence added to the record since April 1996 and March 2001 
consists of VA and private treatment records.  In August 
1993, the veteran complained of difficulty with memory, but 
no diagnosis was rendered.  See medical certificate.  In 
January 1996, the veteran was diagnosed with migraine 
headache by history, but no opinion on etiology was provided.  
See id.  

An August 2002 neuropsychological examination report from the 
VA Medical Center (VAMC) in Miami indicates that the veteran 
reported problems with "short term memory" and reported 
longstanding psychiatric problems.  The examining 
psychologist reviewed his medical records, conducted a 
clinical interview, and administered a variety of tests.  
Following examination, the impression indicated that the 
results of the neuropsychological examination suggested 
severe impairment of the veteran's mental abilities due to 
compromised brain functioning, a condition that appeared 
diffuse and bilateral.  No opinion on etiology was provided.  

Other VA treatment records contain a diagnosis of paranoid 
type schizophrenia (SCPT).  See e.g., August 2004 mental 
health clinic progress note.  Private medical records contain 
a diagnosis of schizoaffective disorder.  See e.g., August 
2007 psychiatric evaluation form from Dr. F. Ricart and 
progress notes (reassessments) dated December 2007, January 
2008 and February 2008; August 2006 records from Ritz 
Community Mental Health Center.  These private medical 
records contain reports from the veteran that he had been 
receiving treatment since his 30s and since the 1960s.  The 
private medical providers reported the veteran's history as 
he decscribed it, but did not provide any opinion regarding 
the etiology of the veteran's psychological problems.  

The evidence added to the record since April 1996 and March 
2001 is new in the sense that it was not previously of 
record.  None of this evidence, however, is considered 
material to the claims for service connection.  More 
specifically, none of the evidence cures the previous 
evidentiary defects at the time of the April 1996 and March 
2001 decisions, as there remains no evidence that the veteran 
has been diagnosed with amnesia and no evidence that his 
headaches and psychiatric problems are etiologically related 
to active service.  With respect to the veteran's statements, 
they are essentially a repetition of his previous assertions 
that were before the RO in 1996 and 2001, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Therefore, the Board finds that the 
veteran has failed to submit new and material evidence to 
reopen the claims for entitlement to service connection for 
headaches, amnesia and an acquired psychiatric disorder, and 
the claims to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the July 2003 rating decision that 
is the subject of this appeal, the veteran was advised of the 
need to submit new and material evidence to reopen the claims 
and of his and VA's respective duties in obtaining evidence.  
See June 2003 letter.  

The Board acknowledges that the veteran was not provided pre-
adjudicatory notice concerning what evidence was needed to 
support his claims for service connection.  The requisite 
notice, however, was sent to the veteran in a September 2003 
letter.  Although this letter was not sent before the initial 
adjudication, this error was not prejudicial to the veteran 
because he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
he has been given ample time to respond.  Additionally, the 
claims were readjudicated in a June 2004 statement of the 
case (SOC) and a June 2008 supplemental SOC (SSOC).  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board also acknowledges that the notice provided to the 
veteran related to his claims to reopen did not completely 
comply with the requirements as stipulated in Kent.  The July 
2003 rating decision informed the veteran, however, that the 
November 1983 Board decision had denied entitlement to 
service connection for headaches, amnesia and psychiatric 
disability and that the March 2001 rating decision had denied 
the claim for service connection again because there was no 
evidence of a relationship between his disability and 
service.  See also June 2004 SOC.  In light of the foregoing, 
the Board finds that a reasonable person could be expected to 
understand from the notice provided what was needed to 
substantiate the claims to reopen.  See Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007). The Board also finds that 
any pre-adjudicatory § 5103(a) notice error is non-
prejudicial in light of the post-adjudicatory notice and 
opportunity provided to develop the case during the extensive 
appellate proceedings.  No additional evidence was received 
after the June 2008 SSOC.  

For the foregoing reasons, the duty to notify has been 
fulfilled concerning these claims.  See Quartuccio, 16 Vet. 
App. at 187; Kent, 20 Vet. App. at 10 (2006).  The veteran 
was also provided notice of the appropriate disability rating 
and effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's service, private and VA treatment 
records have been associated with the claims folder.  VA 
examinations in connection with the claims are not required 
in the absence of new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  VA also made an unsuccessful attempt to 
obtain records associated with the veteran's claim for 
benefits from the SSA.  See December 2007 reply from SSA 
(noting that after exhaustive and comprehensive searches, the 
agency was unable to locate medical records and that further 
efforts would be futile); December 2007 memorandum.  The 
veteran was subsequently asked to provide any copies of these 
records in a December 2007 letter, but he did not respond.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  In fact, the 
veteran indicated in June 2008 that he had no other 
information or evidence to submit.  See SSOC notice response.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for headaches.  The request to 
reopen this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for amnesia.  The request to 
reopen this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  The request to reopen this claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


